Citation Nr: 0524991	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-27 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus Type 
II as a result of exposure to herbicide agents.  


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from August 1959 to July 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.



FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence of record shows that the veteran 
currently suffers from diabetes mellitus Type II, a disease 
associated with exposure to certain herbicide agents as 
enumerated under 38 C.F.R. § 3.309(e).   

3.  The evidence of record shows that the conditions of the 
veteran's service on board the U.S.S. Bon Homme Richard in 
the waters offshore the Republic of Vietnam did not involve 
duty or visitation in Vietnam. 

4.  The service medical records and private medical records 
show that the veteran's diabetes was not identified during 
service and did not manifest to a compensable degree during 
the one-year presumptive period following the veteran's 
discharge from service. 

5.  There is no competent medical evidence of record that 
shows that the veteran's diabetes has been determined to be 
etiologically related to the claimed exposure to herbicide 
agents during service or that it is related to any other 
incident of his service.  


CONCLUSION OF LAW

Diabetes mellitus Type II was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in August 2002, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The VCAA notice advised the veteran of what the 
evidence must show to establish entitlement to service-
connected compensation benefits.  A follow up 'duty to 
assist' letter was sent to the veteran in May 2004.    

The Board acknowledges that the August 2002 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159 (b)(1) (2004).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The RO asked 
the veteran for all the information and evidence necessary to 
substantiate his claim-that is, evidence of the type that 
should be considered by VA in assessing his claim.  A 
generalized request for any other evidence pertaining to the 
claim would have been superfluous and unlikely to lead to the 
submission of additional pertinent evidence.  Therefore, it 
can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the September 
2002 rating decision and May 2004 Statement of the Case (SOC) 
issued by a Decision Review Officer, which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence used to 
reach that decision.  The May 2004 SOC provided the veteran 
with notice of all the laws and regulations pertinent to his 
claim, including the law and implementing regulations of the 
VCAA.  The Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained private treatment records identified by the veteran 
from Dr. F.M.  The RO undertook satisfactory efforts, 
detailed further below, to verify the veteran's claimed 
exposure to herbicides in the Republic of Vietnam through the 
United States Armed Services Center for Unit Records Research 
(CURR).  The RO obtained pertinent selected records from the 
veteran's personnel file.  The veteran has not made the RO or 
the Board aware of any other evidence relevant to his appeal 
that needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.     

The veteran contends that his diabetes was caused by exposure 
to herbicide agents during service in the Republic of 
Vietnam.  In order to establish presumptive service 
connection for a disease associated with exposure to certain 
herbicide agents, the veteran must show the following:  (1) 
that he served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975; (2) 
that he currently suffers from a disease associated with 
exposure to certain herbicide agents enumerated under 
§ 3.309(e); and (3) that the current disease process 
manifested to a degree of 10 percent or more within the 
specified time period prescribed in § 3.307(a)(6)(ii).  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2004).

Dr. F.M.'s records show that the veteran is currently 
diagnosed with diabetes mellitus Type II.  The veteran 
currently suffers from a disease associated with exposure to 
certain herbicide agents as enumerated under 38 C.F.R. 
§ 3.309(e).  Accordingly, element (2) is met.

As for element (1), in the veteran's October 2002 Notice of 
Disagreement, he contended that he served aboard the U.S.S. 
Bon Homme Richard and that he landed in Da Nang on his way to 
the Philippines in 1967.  He maintained that he had "one 
foot on land."  In an October 2002 statement, the veteran 
reported that he had "one foot in Vietnam" in Da Nang in 
April or May of 1968.  In the July 2004 Substantive Appeal, 
the veteran maintained that he flew into Da Nang from the 
ship in 1967 or 1968.  He related that he returned to the 
ship while it was stationed in Subic Bay.  

In May 2003, the RO contacted CURR and asked for verification 
of the veteran's claimed exposure to herbicides in Vietnam 
for the period of April and May of 1968.  In November 2003, 
the RO contacted CURR and asked for verification of the 
veteran's claimed exposure to herbicides in Vietnam for the 
period of April and May of 1967.  In May 2004, CURR responded 
that they were able to determine from a review of the 1967 
command history and deck logs for the aircraft carrier U.S.S. 
Bon Homme Richard (CVA-31) that during the period January to 
August 1967, this carrier was deployed to the coastal waters 
of Vietnam, conducting combat aircraft launch and recovery 
operations at sea in the Gulf of Tonkin.  CURR reported that 
port calls were made to Hong Kong, B.C.C., Subic Bay, P.I., 
and Yokosuka, Japan.  CURR indicated that no port calls were 
made to Vietnam. 

Personnel records show that the veteran was authorized to 
wear the Armed Forces Expeditionary Medal (1st award) for 
service in the Vietnam area of operations on board the U.S.S. 
Bon Homme Richard during the period of September 1, 1964 to 
October 10, 1964.  The veteran was authorized to wear the 
Vietnam Service Medal for service in the Vietnam area of 
operations on board the U.S.S. Bon Homme Richard during the 
period of November 13, 1965 to December 17, 1965.  The 
veteran was authorized to wear the Navy Unit Commendation 
Ribbon for service on board the U.S.S. Bon Homme Richard 
during the period of February 26, 1967 to July 30, 1967.  The 
veteran was awarded the Vietnam Service Medal Combat Action 
Ribbon for action on August 9, 1972.  The veteran served on 
board the U.S.S. Henry B. Wilson (DDG-7) at that time.  
Lastly, personnel records show that the veteran served as a 
boatswain's mate during service.

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2004).  
Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam.  VAOPGCPREC 27-97. 

CURR and personnel records do not verify the veteran's 
contention that he visited Da Nang as the evidence does not 
show that he had actual duty or visitation in the Republic of 
Vietnam.  As such, he does not have qualifying service in 
Vietnam thereby precluding application of the presumption of 
service connection for a disease associated with exposure to 
certain herbicide agents under 38 C.F.R.           § 
3.307(a)(6) (2004). 

That the veteran is not entitled to presumptive service 
connection under 38 C.F.R.  § 3.307(a)(6) (2004) does not 
preclude an evaluation as to whether the veteran is otherwise 
entitled to service connection on a direct basis under 38 
C.F.R. § 3.303 (2004) or on a presumptive basis for a chronic 
disease under 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2004).  

The service medical records show no complaints or findings of 
diabetes during service.  The private medical records first 
document treatment for diabetes mellitus Type II in October 
1997-18 years after the veteran's discharge from service in 
1979.  Thus, the medical evidence shows that the veteran's 
diabetes was not identified during service and that it did 
not manifest to a compensable degree during the one-year 
presumptive period following the veteran's discharge from 
service.  

The record also does not contain any competent medical 
evidence that otherwise relates the veteran's diabetes to his 
claimed exposure to herbicides in service or any other 
incident of his military service.  See 38 C.F.R. § 3.303(d) 
(2004); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) 
(providing that a claimant is not precluded under the 
Radiation Compensation Act from otherwise establishing 
service connection with proof of direct causation); McCartt 
v. West, 12 Vet. App. 164, 167 (1999) (acknowledging that the 
principles set forth in Combee with regard to proof of direct 
causation are applicable in cases involving Agent Orange 
exposure).  As for the veteran's opinion on the cause of this 
disease, the Board notes that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the veteran is not a medical expert, 
his assertions of a relationship between his diabetes and 
claimed exposure to herbicides during service cannot 
constitute competent evidence of such a relationship.  

Accordingly, service connection for diabetes mellitus Type II 
may not be established on the basis of herbicide agents 
exposure on a presumptive basis under 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2004), or on a direct basis under 38 
C.F.R.        § 3.303 (2004), or on a presumptive basis for a 
chronic disease under 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2004).  As the preponderance of the evidence is against the 
claim, the "benefit of the doubt" doctrine is not 
applicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004) Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).







ORDER

Service connection for diabetes mellitus Type II, including 
as a result of exposure to herbicide agents is denied. 



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


